Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of the Surrogate’s Court order which, upon reargument, adhered to its prior order directing Leonard M. Morrison to provide accountings, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the remaining portion of the Appellate Division order affirming the Surrogate’s Court order made upon reargument, denied. Motion, insofar as it seeks leave to appeal directly from the Surrogate’s Court order, dismissed upon the ground that it does not lie (see, CPLR 5602). Motion for a stay dismissed as academic.